Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16931815 filed 07/17/2020. Claims 1-10 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62436905 filed 12/20/2016.

Claim Objections
Claim 3 and 7 objected to because of the following informalities:  
Claim 3 recites “D2D network”. It is suggested that claim 3 be amended to recite “the D2D network”.  
Claim 7 recites “the packet” in line 2. There is insufficient antecedent basis for these limitations. It is suggested that claim 7 be amended to recite “a packet”.
Appropriate correction is required.

Allowable Subject Matter
Claim 5-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang hereafter) (“Scheduling with Predictable Link Reliability for Wireless Networked Control”, IWQoS 2015, submitted in IDS) in view of Liu et al. (Liu hereafter) (“A Maximal Concurrency and Low Latency Distributed Scheduling Protocol for Wireless Sensor Networks”, Research Article, 2015, submitted in IDS).

Regarding claim 1, Zhang teaches, A multi-hop method for operating a distributed sensor and control network comprising: 
controlling predictable single-hop communication via scheduling (Zhang; our study considers one-hop data transmissions between close-by nodes, pg 3 line 21-22; To leverage the locality and high-fidelity of the PRK model, we investigate PRK-based online slot-scheduling, pg 3 col 2 line 37-38) for a predictable exploration of real time capacity region (Zhang; we study the online slot-scheduling problem [17] where, given a set of links in a multi-hop network at any time instant, a maximal subset of the links need to be scheduled in a distributed manner to transmit concurrently while ensuring that the mean packet delivery reliability (PDR) across each of the scheduled links is no less than an application-required PDR across the link, pg 3 col 2 line 31-36), multi-scale control of at least one of node channel assignment, node power control, node rate control, and adjustment of a parameter K value of a physical-ratio-K scheduling (PRKS) protocol (Zhang; PRKS uses three types of control information: (1) parameter Ks … (2) ONAMA state information (e.g., whether or not to transmit at a time slot) to schedule maximal number of concurrent links interference free according to the instantiated parameter Ks …For each link, one PDR sample is collected for every W data packets transmitted along it, and its PRK model parameter K is updated. Then one control packet is broadcasted to inform the nodes in its exclusion region of the updated K, pg 19 col 1 line 11-21 [Note that K parameter changes for every N slots as shown in pg 11 but node rate is controlled every slot]); 
applying the predictable single-hop communication control to each hop of a multi-hop communication, thereby generating a schedule for predictable multi-hop communication (Zhang; Note that predictable reliability in one-hop transmissions is important by itself for new networked control paradigms that involve communications between close-by nodes only [54], and predictably reliable one-hop transmission is also a basis for reliable multi-hop transmission in general as we show in Appendix A, pg 3 col 2 line 24-29).  
Although Zhang teaches ONAMA scheduling in pg 19, but fails to explicitly teach,
real time scheduling.
However,
real time scheduling (Liu; At the beginning of a time slot, every node calls the NAMA or ONAMA component to decide whether any incident links shall be active in this slot. pg 5 col 1 line 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang to include the use of deciding number of active links in every slot as taught by Liu in order to perform collision free transmission in multi-hop network (Liu; pg 7 col 2).

Regarding claim 2, Zhang-Liu teaches, The multi-hop method of claim 1, wherein the predictable multi-hop communication is a communication for a device to device (D2D) network (Zhang; we consider mostly-immobile wireless control networks where nodes are statically deployed … the network itself is multi-hop, pg 3 col 2 line 8-23).  

Regarding claim 3, Zhang-Liu teaches, The multi-hop method of claim 2, wherein D2D network further includes single-hop communication (Zhang; predictably reliable one-hop transmission is also a basis for reliable multi-hop transmission in general as we show in Appendix A., pg 3 col 2 line 27-28).  

Regarding claim 4, Zhang-Liu teaches, The multi-hop method of claim 1, wherein the method includes a multiscale real-time routing framework configured to route messages between nodes according to at least a first time scale and a second timescale (Liu; At the beginning of a time slot, every node calls the NAMA or ONAMA component to decide whether any incident links shall be active in this slot, pg 5 col 1 line 17-19), with the first timescale being longer than the second timescale (Zhang; PRKS uses three types of control information: (1) parameter Ks … (2) ONAMA state information (e.g., whether or not to transmit at a time slot) to schedule maximal number of concurrent links interference free according to the instantiated parameter Ks …For each link, one PDR sample is collected for every W data packets transmitted along it, and its PRK model parameter K is updated. Then one control packet is broadcasted to inform the nodes in its exclusion region of the updated K, pg 19 col 1 line 11-21 [Note that K parameter changes for every N slots as shown in pg 11 but node rate is controlled every slot]).  
 	The rational and motivation for adding this teaching of Liu is the same as for Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20100316033 A1 teaches the mobile ad-hoc network with adaptive transmit power control to reduce node interference footprint, adaptive link .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.